 In the Matter of THE MAY DEPARTMENT STORES COMPANY, DOINGBUSINESS AS THE MAY COMPANYandRETAIL CLERKS INTERNATIONAL-PROTECTIVE ASSOCIATION, RETAIL SHOE SALESMEN, LOCAL UNIONNo. 420, A. F. OF L.In the Matter of THE MAY DEPARTMENT STORES COMPANY, DOINGBUSINESS AS THE MAY COMPANYandRETAIL CLERKS INTERNATIONALPROTECTIVE ASSOCIATION, RETAIL TEXTILE CLERKS, LOCAL UNIONNo 454, A. F. oF; L.CasesNos.R-3408 and R-3409, respectively.Decided March 5,1942Jurisdiction:retail department store industry.-Investigation and Certification of Representatives:existeitce of question : refusalof Company to accord recognition toypetitioning unions; election necessary.UnitAppropriatefor CollectiveBargaining:(1) all employees of the Company'sDenver Store who are engaged in the handling and selling of shoes andfindings, including regular extra employees, but excluding temporary extraemployees, supervisors, buyers, and assistant buyers; (2) all employees ofthe Company's Denver store and warehouse, includingregular extra em-ployees and night watchmen, but excluding employeesengaged inthe hand-ling add selling of shoes and findings, temporary extra employees, executives,stiipervisors; , buyers,assistant buyers, _ floormanagers, contractmanager,employees of leased departments, nurse, radio repairman, washing-machinerepairman, engineer and maintenance employees, carpenters,and painters,tailors, seamstresses, and furriers.Mr Charles D. Bromley,of Denver, Colo., for the Company.-Mr. J. A. BrownlowandMr. Edward W. Moore,of Denver, Colo.,for the Shoe Salesmen and the Textile Clerks.Mr. Frederic B. Parkes, end,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEOn October 8, 1941, Retail Clerks International Protective Asso-ciation,Retail Shoe Salesmen, Local Union No. 420, A. F. of L.,herein called the Shoe Salesmen, and Retail Clerks International39 N. L. R. B., No. 84.471 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDProtective Association, Retail Textile Clerks, Local Union No. 454,A. F. of L., herein called the Textile Clerks, each filed with theRegional Director for the Twenty-second Region (Denver, Colorado)petitions and first amended petitions, and on November 28, 1941,the Shoe Salesmen and the Textile Clerks each filed with the Re-gional Director second amended petitions, each alleging that a ques-tion affecting commerce had arisen concerning the representation ofemployees of the May Department Stores Company, ' doing businessas The May Company, Denver, Colorado, herein called the Company,and requesting an investigation and certification of representativespursuant to Section 9 (c) of the National Labor Relations Act, 49Stat. 449, herein called the Act.On November 28 and December 2,1941, respectively, the National Labor Relations Board, herein calledthe Board, acting pursuant to Section 9 (c) of the Act and ArticleIII, Section 3, of National Labor Relations Board Rules and Regula-tions-Series 2, as amended, ordered an investigation and authorizedthe Regional Director to conduct it and to provide for an appropriatehearing upon due notice, and pursuant to Article III, Section 10 (c)(2), of said Rules and Regulations, ordered that the two cases beconsolidated.On November 28 and December 5, 1941, respectively, the RegionalDirector issued a notice of hearing and an order postponing date ofhearing, copies of which were duly served upon the Company, theShoe Salesmen, and the Textile Clerks.Pursuant to notice, a hear-ing was held on December 18, 19, and 20, 1941, at Denver, Colorado,before Paul S. Kuelthau, the Trial Examiner duly designated by theChief Trial Examiner.The Company, the Shoe Salesmen, and theTextile Clerks were represented and participated in the hearing.Full opportunity to be heard, to examine and cross-examine wit-nesses, and to introduce evidence bearing on the issues was affordedall parties.During the course of the hearing, the Trial Examinermade various rulings on motions and on objections to the admissionof evidence.The Board has reviewed, the rulings of the Trial Ex-aminer and finds that no prejudicial errors were committed.Therulings are hereby affirmed.On January 19, 1942, the Companyfiled a brief which the Board has considered.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe May Department Stores Company, doing business as The MayCompany, is a _ New York corporation with its principal office inSt.Louis,Missouri.*The Company is engaged in the operation of THE MAY COMPANY473seven retail department stores, two of which are located at LosAngeles, California, and the remainder in Denver, Colorado, St.Louis,Missouri, Cleveland, Ohio, Baltimore, Maryland, and Akron,Ohio, respectively.' . The instant proceeding is concerned only withthe operations of the Denver store.Between January 1 and October 31, 1941, the Company's Denverstore purchased merchandise valued at $3,673,116.00, 91.2 percent ofwhich was purchased and shipped to it from points outside the Stateof Colorado.During the same period the retail sales of the Com-pany's Denver store amounted in value to $5,154,360.00.BetweenMay 1 and October' 31, 1941, its retail, sales totaled $3,348,283.00.During the latter period merchandise valued at $67,721.92 was sentby the parcel post room of the Company's Denver store to points out-side the State of Colorado. Such merchandise was purchased inthe store by customers desiring it to be delivered to points outsidethe State.Between January 1 and October 31, 1941, the personalshopping-service department of the Company's Denver store sentmerchandise, the sales,value of which was $33,626.00 to points outsideof Colorado.Such sales were made upon orders and requests sentthe Company's Denver store from outside the State.2Between Janu-ary 1 and November 30, 1941, the Denver store sold the followingamounts of merchandise to other stores of the Company : $509.27 tothe Cleveland store, $246.60 to the Los Angeles store, $279.94 to theAkron store, and $1,109.05 to the St. Louis store.Between January1 and October 31, 1941, the following amounts of merchandise werepurchased by out-of-State buyers in accepting bids submitted by theDenver store's contract manager : $3,000.00 by a cottage camp inLander, Wyoming, $600.00 by the Plains Hotel, Cheyenne, Wyoming;'Each of thestores is operated individually.The officials of each store determine itsmerchandising and labor policiesThe Board of Directors in St. Louis controlsthe capitalexpenditures for building improvements made by each store and appoints the general_manager and merchandising manager for each of the stores.Otherwisethe personnel isdetermined by the individualstores.Each of the storestreats theothers asthirdpersonsAny salesor purchases made betweenthe Denverstores andthe otherstores are billed inthe same manner as if madewith a thirdperson ; payments are made bycheck.No ordersare received from or given by the St Louis office with respect toany transactions amongthe stores,all dealings being madedirectly between the executivesof the stores involvedThe Denverstore maintains its own bank account locally and in New York, and checksdrawn on theseaccounts are signedby executives of the Denver store.Allpurchases ofmerchandisefor the Denverstore aremade by theDenver storebuyersubject to theapproval of thelocal merchandise manager.Noother approvalis necessary.Orders arenormallysent directlyto the manufacturers.However, withrespect to manufacturersin the New York area,orders aredirected tothe manufacturersby the buyers throughthe New York office. The New Yorkoffice has nopower of approvalor disapproval butsimply transmits for purposes of convenience orders tothe manufacturers.It is also ameeting placefor buyersof the various May storeswhen theyare in New York. Ordersfor more thanone store are never combined;all are treated individually and separately.2The lattertwo figures are not net,since the full amount of all uneven' exchanges isincludedtherein without any creditbeing givenfor the priceof the original purchasesreturnedin the exchange. 474DECISIONS OF NATIONAL LABOR RELATIONS BOARD$1,000.00 by Bureau.,-of Reclamation, Coulee Dam,Washington;$5,000.00 ,by Burlington Railroad, Chicago, Illinois.3These orderswere filled by shipment. direct from the manufacturers.The, Company does not engage in any advertising on a Nation-advertises ; in local- newspapers, including 'the Denver Post, RockyMountain News, ; Colorado 'Labor Advocate, and Monitor. It alsoadvertises by radio, over Station KEEL. J t does not issue cata-logues..,,However, brochures :advertising merchandise sold by theDenver: store are frequently enclosed with bills sent to charge- accountcustomers, some ,of, whom reside at points 'outside the- State of Colo-rado..Otherwise, .the—Company-resorts to no direct mail advertisingoutside the . State.The (Company's Denver store is the exclusiveAS of. December 1, 1941, theCompany's Denver store employed, approximately 1,223 employees.We find (1) that the 'Company' maintains and operates a depart-ment ^ store in , Denver;,Colorado ; (2) that its Denver store receives alarge. amount of its merchandise-,in interstate commerce;. (3) that itsDenver, store :sells and, ships.' through interstate commerce consider-able amounts of merchandise to other,stores of the, Company and tocustomers located outside' of the State of Colorado, including theBurlington,Railroad;.an instrumentality of interstate commerce; and(4) ,that the Company's Denver store advertises its merchandise out-side -the; State of Colorado through the use of brochures, local news-papers, and the local, radio -stations.The Company, contends, however, (1) that since its Denver storeisoperated independently of the other stores, the Board cannotclaim jurisdiction because of the ownership of other stores by theCompany, (2) that substantial purchases of goods from out-of-Statesources does not confer jurisdiction upon the Board, and (3) thatthe out-of-State sales are not of sufficient quantity or of such a natureas 'to '.chailge. the essential local' character of the business of theCompany's Denver store and to afford the Board jurisdiction.Onthe basis'of.the facts previously indicated; we find the contentions ofthe Company to be, 'without merit.As previously indicated, therecord shows that a. large amount of the Company's purchases areshipped to it from' points outside the State of Colorado throughinterstate, commerce -and 'that .the Company's 'Denver store sells andships through interstate commerce merchandise' to its out-of-State$1,000 00 worth'of merchandise has not been filled in this order THE MAY COMPANY'475customers and to the other stores of the Company.4The fact thatthe amount of out-of-State sales as contrasted with the total volumeof sales, is relatively small is ' not`,'perse; 'tile cohtrolling ;'factor indetermining the Board's jurisdiction:The'test of the Board's juris-diction is not the, percentage of either purchases' 'or sales''inad'e' out-side the State. but "the effect thereof "' on commerce.5 ' Applyin'g' thattest, it is apparent', that the fact tliat' nidst 'd the' sol`e's 'of-the' Coiii-from assuming-'jurisdiction.,,subject to the Act.7"'—II. THE ORGANIZATIONS INVOLVED)Retail Clerks International Protective,, Association, Retail, .ShoeSalesmen, Local Union No. 420, is' a ;labor organization affiliated withthe American Federation of Labor, admitting, employees of the Com-pany to membership.Retail Clerks International Protective Association,,.Retail, TextileClerks, Local Union No. 454, is a labor-organization affiliated with theAmerican Federation of Labor, admitting employees of the Company14 SeeSitrburban; Lumber Co. v National 'Labor Relations ''Board,'121F '(2d)' 829(C C. A 3), modifyingMatter of,Suburban, Lumber CompanyandInternational Brothel-hood of Teamsters, Chauffeurs, Stablem'en,and'llelpes of Amerioa., Local Union No' 676,3 N L R B 194, cert. denied 62 S. Ct 364,;et at v National Labor Relations Board,101 I 1(2d) 841 (C: C A4) ,Matter of TheLima Kenton Grocery CompanyandLocal Untoii' No `908, Iitternattonnal 'Brotherhood ofTeamsters, Chauffeurs, Stablemen & Helpers (A. F L), 29 N L. R. B 85.See111 F (2d) 539(C C. A. 10), enforcingMatter of'Soiithern Colorado Power Co, a corporationandH IiStewart and I. L. Watkins, indivtiduals,13 N. L. R B. 699,National Labor RelationsBoard v. Fdinblatt,Matter' of Benjamin Fainbldtt and, Marjorie , Fainblatt,,Indtivutnals doing .business underthe firm name's-and stylea of-Soiicerville Manitf¢oturiiig Compoir/ and Somerset Manu-facturing CompanyandInternational Ladles' Garment Workers' i Union, 'Local, Not' 149,1N. L. R. B. 864 and. 4 N. L. R B. 596';Matter of, Robert S.,GreenIncorporated-and-United' ConstructionWorkers 'Organnzing' Committee'33N I.'.' R B 1184;'Matte'rofUnion Hardware it Metals CompanyandIntei,ational'Longshoremen' &' Wdreltoasem,)ii'sUnion,Local1-16,C.I.0, 31N- L. R. B 710;Matter of Alden MacLellam., Incand Local1099, International Association of Machinists, A. F. of L.,31 N. L. R. B. 762;Matter of B. HabermanandAmdlgamated' Merit" Cutters and' Butcher Workriicn ofNorth America," Local No. 195, affiliated with the American Federation' of Ldbor;'30N. L. R. B. 1241;Matter of R. S Green; IncandUnited Construction Workers OrjanizingCommittee,29 N. L. R. B. 1004.-I'°SeeNational Labor Relations Board v. Hearst,102 P. (2d) -658 (C. C' A. 9), enforcingasmodifiedMatter of William Randolph Hearst, et atandAmerican, Newspaper Guild,Seattle Chapter,2 N L R. B. 530;NationalLaborRelations Board v. Levaur, Inc,115 F(2d) 105 (C. C. A. 1), enforcingMatter of Henry Levaur, Inc.andInternational9ssooiationofMachinists, Local #1017 (A. F. L.),17 N.-'L.=R. B. 1034, cert denied, 312'U ^3 682''i Cf.Matter of Boston Store of Chicago, Inc.andLocal 291 of Chicago, Illinois, af)iliated with C. 1.C., 37 N L R B'1140.`'' 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDM. THE QUESTIONS CONCERNING REPRESENTATIONIn September 1941, the ShoeSalesmenand the Textile Clerks eachrequested the Company to recognize it as the statutory representativefor the employees in the respective units proposed by them in this pro-ceeding.The Company requested time to consult its attorneys.Be-tween September and December 1941, the Company met with the ShoeSalesmen and the Textile Clerks in several conferences during whichthe labor organizations demanded recognition.The Company refusedto grant such recognition.A statement of theRegionalDirector introduced into evidence atthe hearing shows that the ShoeSalesmenand the Textile Clerks, eachrepresentsa substantialnumber'of employees in the respective unitshereinafter found to be appropriate."We find that questionshave arisenconcerning the representationof employees of the Company.IV. THE EFFECT OFTHE QUESTION CONCERNING REPRESENTATION UPON-COMMERCEWe find that the questions concerning representation which havearisen, occurring in connection with the operations of the Companydescribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several Statesand tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITSThe Shoe Salesmen contends that all employees of the Company'sDenver store who are engaged in the handling and selling of shoes andfindings, exclusive of extra employees hired for rush periods andsupervisors, constitute a unit appropriate for the-purposes of collec-tive bargaining.The Textile Clerks claims that a second unit is ap-S The Shoe Salesmen submitted to the Regional Director 38 applications for member-ship, of which 3 were undated and 28 were dated in July 1941,3 in August 1941, and 4 inSeptember 1941.The Regional Director reported that 36 of the 38 signatures appearedto be genuine signatures of which-32 were the names of persons on the Company's payrollofDecember 6, 1941.As of that date, there were approximately 45 employeeswithin the unit found below to be appropriate.The Textile Clerks submitted to the Regional Director 305 applications for membership,authorization cards, and application for membership and authorization cards, which weredated as follows:1 during July 1941, 224 during August 1941,48 during September 1941,6 during October 1941,1 during November 1941, and 25 undated.The Regional Directorreported that all the signatures were apparently genuine and that 218 of the signatureswere names of persons appearing on the Company's payroll of December 6, 1941.As ofthat date, there were approximately 800 employees in the unit found below to beappropriate. THE MAY COMPANY477propriate, embracing all employees of the Company's Denver storeand warehouse with the exception of employees engaged- in the han-dling and selling of shoes and findings, extra employees hired for rushperiods, carpenters, painters, engineers, night watclunen, nurses, tail-ors, radio repairman, washing-machine repairman, building-mainte-nance employees, employees of leased departments, buyers, assistantbuyers, contract manager, floor managers, supervisors, and executives.The Company denies the appropriateness of the units proposed by theShoe Salesmen and the Textile Clerks and insists that the only unitappropriate for collective bargaining purposes consists of all theemployees of its Denver store and warehouse, including selling assist-ants, supervisors, contract manager, regular extra employees, and em-ployees of leased departments, but excluding executives, buyers, andtemporary extra employees.The type of goods handled by the Company's main Denver store 9is, in general, the same as that carried by any large department store.However, it sells no furniture, grocery, household furnishings, orhardware merchandise.The Company leases ' space in three ware-houses where merchandise stock is stored until it is needed at the store.In support of its contentions, the Shoe Salesmen points to theestablished policy of its International Union to negotiate only one typeof bargaining agreement in a city, covering all employees workingas she salesmen in all stores of that city, even though some stores han-dle other merchandise in addition to shoes while others sell shoesexclusively.It also asserts that shoe fitters are more skilled thantextile clerks.It appears that the salary of shoe clerks is somewhatlarger than that of textile clerks 10 and, that the bargaining problemsof those two types of clerks are different.In view of the fact that the shoe department is distinct fromthe other departments of the Company's Denver store and, in fact,the retail sale of shoes is often operated as a separate business by manycompanies, that the duties of shoe salesmen and textile clerks aresubstantially different and require different skills, and that the self-organization of the employees of the Company's Denver ' store hascrystalized in two distinct units, we see no reason for not grantingthe request for a unit of the Company's Denver- store employees en-gaged in handling shoes and findings.The Textile Clerks seeks to represent in a unit, separate and distinctfrom the Shoe Salesmen's unit, the following classifications of em-IIn addition to its main store, the Company operates an appliance store in SouthDenver and a similar outlet in North Denver,selling merchandise such as refrigerators,radios, stoves,and electrical appliances10 Shoe salesmen and textile clerks receive approximately$25 and $14 per weekrespectively. 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees : sales clerks, librarian, knitting instructress, dressmaker.-stock clerks, stock boys, stockmen, warehouse stockman, stock maid,order filler, merchandise wrappers, packers, package collectors, parcelpost clerks, -unit control clerks, markers, office clerical employees,stenographers, delivery clerks, cashiers, artists, sign writers, windowtrimmers, elevator operators, porters, matrons, and telephone opera-tors.The Company does not urge the exclusion of any of these em-ployees.We shall include them in the Textile Clerks' unit.A. The disputed classificationsThe Textile Clerks requests that seamstresses and furriers be in-cluded in its unit but that tailors be excluded.The Company wouldinclude all three classifications of employees.Seamstresses performalterations on ladies' clothing and millinery.Furriers alter andrepair furs and are in charge of fur storage.Tailors are engagedin performing alterations on men's clothing. It is thus apparentthat the duties of these employees are similar.The Textile Clerkswould exclude the tailors for the reason that they are under thejurisdiction of another organization affiliated with the AmericanFederation of, Labor and that several, in fact, are members of thatorganization.However, the seamstresses and furriers are also eligibleto membership in other labor organizations connected with the Amer-ican Federation of Labor.We shall exclude the seamstresses, fur-riers, and tailors from the Textile Clerks' unit.The Shoe Salesmen and the Textile Clerks would excluderegularextra employeesfrom their proposed units.The ,Company urgesthat such employees be included in the units.As of December 6,1942, there were approximately 267 regular extra employees listedon the Company's pay roll introduced into evidence.They are regu-larly called when additional help is needed.They are distinguishedfrom the temporary extra employees who are employed infrequentlyat rush periods.12The regular extra employees are carried on theCompany's pay roll along with its permanent employees, are entitledto a discount on purchases given permanent employees, and are en-gaged in the same duties performed by the regular employees.Weshall include the regular extra employees in the units.13"The dressmaker advises customers on the purchase of piece goods and patterns andin cutting out goodsShe is not included in the category of seamstress, discussedinfraNone of the parties contends that temporary extra employees should be included inthe unit.We find that they are piopeily excluded from the unit.13,SeeMatter'of Luckenbach-Gulf SteamshipCo. andNat'l Org Masters, MatesccPilots'of Amemea, Local No.'17, Inc,25 N. L R. B. 372;Matter of Aluminum Ore CompanyandAluminum Workers Local#22488,affiliated with the American Fede+ation of Labor.30 N. L It. B. 281,and cases cited therein. THE MAY COMPANY479The Textile Clerks and the Shoe Salesmen would excludeassistantbuyersfrom their respective units.The Company urges that theybe included.Assistant buyers are supervised and instructed in theirwork by the buyers.14The assistants perform various duties suchas furnishing merchandise inventories, signing refunds or credit slipsfor customers, and approving sales checks. In the absence of thebuyer, the assistant buyer is in charge and directs the employeesimmediately under the supervision of the buyer.The assistants alsosellmerchandise and are paid somewhat more than clerks. , The Com-pany contends that 32 of the employees listed on the pay roll asassistant buyers are more aptly described by the term "selling assist-ants," inasmuch as these employees are engaged primarily in sellingand secondarily as assistants to the buyers.We are of the opinion,however, that the duties of the assistant buyers are supervisory innature and shall accordingly exclude them from the units.' -The Textile Clerks would exclude from its unit, and the Companywould include, the following classifications of employees :Floor managersgreet customers, assign them to sales clerks, signrefund requests, approve sales checks, and read cash registers.TheCompany asserts that these employees are really floorwalkers anddo not supervise employees, aside from assigning lunch hours.Weshall exclude floor managers from. the units.Thecontract managerspends most of his time outside the store,in traveling, contacting Denver firms, and selling goods to customers.We shall exclude him from the Textile Clerks' unit.Employees of leased departments.The Company leases space forthe operation of shops in its store by' concerns performing specializedservices.The leased departments are as follows : beauty salon, opticaldepartment, watch and jewelry repair, sewing machine, shoe repair,tobacco shop, photography studio; and hosiery repair.A copy ofthe agreement 11, entered into between the Company and the photog-raphy studio was introduced into evidence and contains the followingprovisions: (1) the lessee agrees to buy equipment at his own expenseand to hire necessary personnel," (2) the lessee shall pay 15 percentof his gross sales to the lessor, (3) the lessor shall allow the lesseeadvertising space in its newspaper advertisements, to be paid for inproportion to size by the lessee, (4) the, studio shall be operated under14 The parties are in agreement in respect to the exclusion of buyers from the unitsThe buyers are in charge of all employees in the departments for which they buy \Vefind that they are properly excluded from the unitsu SeeMatter of Montgomeri, Ward d Co., IncorporatedandUnited Mail Order, Ware-house and Retail,Emvployees' Union, Local No.20,affiliated with the C.I.0, 38 N L It 13297."All the other leases are said to be similar to that introduced in evidence14All leased departments apparently hire their own employees subject to the approval ofthe personnel department of the store.448105-42-vol. 39-32 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe supervision of the lessor, who shall have the right to dismiss anyemployee for infraction of Company rules, (5) the lessor shall payall salaries of the lessee's employees, charging the sum against thelessee's account,18 (6) all adjustments of complaints shall be madeby the lessor,19 (7) items charged shall be-handled and collected bythe lessor in accordance with its usual credit policy,20 (8) all licensefees or taxes shall be paid by the lessee.The Company-maintainsthat it exercises such control and supervision over the employees of-these departments as well as the services rendered by these depart-ments that such employees are employees of the Company's Denverstore and should be included in the unit.The Textile Clerks urgesthe exclusion ,of such employees for the reasons that they are per-forming specialized services in most instances and that most of themare under the jurisdiction of other unions affiliated with the AmericanFederation of Labor.We shall exclude the employees of all leaseddepartments from the Textile Clerks' unit.Onenurseis in charge of the first-aid room maintained for thebenefit of the Company's employees.We shall exclude the nursefrom the Textile Workers' unit.A radio repairmanservices radios both in and outside the store.He makes repairs at homes or offices of customers and sells tubes orother parts needed to repair the radios.We shall exclude the radiorepairman.A washing-machine repairmanservices such machines in the cus-tomers' homes.He sells no merchandise.We shall exclude thewashing-machine repairman from the Textile Workers' unit.Night watchmenperform the ordinary duties of such employees.As indicated previously, however, the Textile Clerks requests theinclusion of other building-service employees, such as matrons,porters, and elevator operators.We shall therefore include thewatchmen in the Textile Clerks' unit.Oneengineerandthree employeeslisted on the pay roll under theterm "maintenance," repair electrical equipment of the store, radi-ators, plumbing, and the heating system.The engineer directs andassigns the work to the three maintenance employees. It appearsthat these employees are within the jurisdiction of other labor organi-" The Company pays the salaries of all leased department employees except those of thetobacco shop, jewelry-repair, and shoe-repair shops, who are paid directly by theirrespective departments.The Company of its own initiative may grant leased department\employees raises or may refuse to give its approval to raises granted by managers of thosedepartments.39The Company states that it is empowered to regulate prices charged if they do notmeet prices of similar shops.m The Company stands the loss on charge-account items in all leased departmentsexcept those of the sewing-machine department.The charged items from leased depart-ments are included on the regular bill rendered by the Company with no particular alloca-tion of part of the bill to show that the amount is due the leased department rather thanthe Company. THE MAY COMPANY481zations affiliated with the American Federation of Labor.We shallexclude the engineer and the three maintenance employees.Carpenters and paintersare employed in maintenance work.TheTextile Clerks disclaims them since they are not within that organi-zation's jurisdiction.We shall exclude carpenters and painters fromthe Textile Clerks' unit.B. Particular employees in disputeThe Company and the Textile Clerks are in disagreement as to thesupervisory status of certain employees.21The Textile Clerks wouldexclude the employees appearing below on the ground that the natureof their duties is supervisory in character.The Company requeststheir inclusion in the unit.Henry Lowenis ordinarily employed as assistant to the merchandisemanager in the ready-to-wear office, supervising four or five officeemployees.At the date of the hearing he was in charge of the"ski shack," a department which will be discontinued early in theyear, at which time he will resume his former duties.We shallexclude Lowen from the Textile Clerks' unit.Charles Ballardis an assistant to the general merchandise manager.Ballard obtains information required by the general merchandisemanager and, in addition, supervises employees in special sellingbooths on the first floor of the store, promoting seasonal and par-ticularly attractive merchandise.He does not sell merchandise.Weshall exclude Ballard from the Textile Clerks' unit.Arthur C. Berkeyis the traffic manager, supervising approximatelyfour employees in the traffic, offices.The department routes theshipment of merchandise and checks the rates charged for such trans-portation.We shall exclude Berkey from the Textile Clerks' unit.Harry Kelley, Sr.,is the manager of the receiving room, supervisingfrom 14 to 30 employees engaged in" opening, checking, and markingmerchandise as it is received at the store.We shall exclude Kelleyfrom the Textile Clerks' unit.Herman Schutzhas charge of the stockrooms.The Company'scontroller testified, however, that there were no employees underSchutz's supervision.He opens some cash registers in the store eachday and reads the number of transactions, amount of sales, and othertabulations contained therein.He is listed on the pay roll intro-duced into evidence as a supervisor.We shall exclude Schutz fromthe Textile Clerks' unit.21The parties are agreed, and we find, that executives and buyers should be excluded fromthe units. 482DECISIONS OF NATIONAL LABOR RELATIONS BOARDJoseph Careyis in charge of the delivery force which includespackers, wrappers, and labelers.His supervision is comparable tothat of an assistant buyer.We shall exclude Carey from the Tex-tile Clerks' unit.LouisWaldinainis listed on the pay roll as a supervisor, but thecontroller of the Company testified that- Waldman is an assistantto the advertising manager and is engaged in writing advertisementsand copy and has no authority over other employees.We shallexclude Waldman from the Textile Clerks' unit.Harriett Flahertyis the supervisor of the elevator operators.Dur-ing rush hours she acts as a starter; she sometimes operates ele-vators.She has authority to recommend ' hiring and discharging.We shall exclude Flaherty from the Textile Clerks' unit.Ellen Murphyis the department manager of bookkeepers' accountsreceivable and bookkeepers' customer accounts and supervises clericalemployees.Her authority is similar to that of a buyer.We shallexclude Murphy from the Textile Cler'ks' unit.William H. Yatesis the collection manager, and supervises theemployees of the collection department.We shall exclude Yatesfrom the Textile Clerks' unit.Daniel Sparrsupervises the will-call department, personal shop-ping-service department, and the adjustment office.The Company'scontroller testified that Sparr has supervisory authority.We shallexclude Sparr from the Textile Clerks' unit.We find that all employees of the Company's Denver store whoare engaged in the handling and selling of shoes and findings, includ-ing regular extra employees, but excluding temporary extra em-ployees, supervisors, buyers, and assistant buyers, constitute a unitappropriate for the purposes of collective bargaining.-We find that all employees of- the Company's Denver store- andwarehouse, including regular extra employees and night watchmen,but excluding employees engaged in the handling and selling of shoesand findings, temporary extra employees, executives, supervisors 2buyers, assistant buyers, floor managers, contract manager, employeesof leased departments, nurse, radio repairman, washing-machine re-pairman, engineer andmaintenance employees,, carpenters andpainters, tailors, seamstresses, and furriers, constitute a unit appropri-ate for the purposes of collective bargaining.We further find that such units will insure to employees of theCompany the full benefit of their right to self-organization and tocollective bargaining and otherwise will effectuate the policies of theAct.--22Henry Lowen,Charles Ballard,Arthur C.Berkey, HarryKelley,Sr.,Herman Schutz,Joseph Carey, Louis Waldman,Harriett Flaherty,Ellen Murphy, William H. Yates, andDaniel Sparr are excluded from the Textile Clerks' units as supervisory employees. THE MAY COMPANYVI. THE DETERMINATIONOF REPRESENTATIVES483'We find that the questions concerning representation which havearisen can best be resolved by means of elections by secret ballot.Inasmuch as the unit found to be appropriate for the Textile Clerksembraces considerably more employees than the unit proposed bythat organization in its petition,we shall entertain a request to with-draw its petition if the Textile Clerks does not desire to participatein an election at this time.None of the parties stated any preference in respect to the-pay rollto be used for the purpose of determining eligibility to Grote. Inaccordance with our usual practice, we shall direct that the personseligible to vote in the elections shall be those in the appropriate unitwho were employed during the pay-roll period immediately preced-ing the date of the Direction of Elections herein, subject to thelimitations and additions hereinafter set forth in the Direction.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONOLusloNS or LAW1.Questions affecting commerce have arisen concerning the rep-resentation of employees of The May Department Stores Company,doing business as The May Company,Denver, Colorado,within themeaning of Section 9(c) and Section 2 (6) and(7) of the Act.2.All employees of the Company's Denver store who are engagedin the handling and selling of shoes and findings, including regularextra employees,but excluding temporary extra employees,super-visors, buyers,and assistant buyers, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9'(b) of the Act.3.All employees of the Company's Denver store and warehouse,including regular extra employees and night watchmen,but exclud-ing employees engaged in the handling and selling of shoes andfindings, temporary extra employees,executives,supervisors, buyers,assistant buyers, floor managers,contractmanager, employees ofleased departments,nurse, radio repairmen,washing-machine re-pairmen, engineer and maintenance employees,carpenters and paint-ers, tailors, seamstresses, 'and furriers,constitute a unit appropriatefor the purposes of collective bargaining within the meaning ofSection 9(b) of the Act. 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, and, pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDnuxu D that, as part of the investigation authorized by theBoard to determine representatives for the purposes of collectivebargaining with The May Department Stores Company, doing busi-ness as The May Company, Denver, Colorado, elections by secretballot shall be conducted early as possible, not not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Twenty-second Region,acting in this matter as agent for the National Labor RelationsBoard, and subject to Article III, Section 9, of said Rules andRegulations among employees in each of the following describedgroups who were employed by the Company during the pay-rollperiod immediately preceding the date of this Direction, includingemployees who did not work during such pay-roll period becausethey were ill or on vacation or in the active military service or train-ing of the United States, or temporarily laid off, but excludingemployees who have since quit or been discharged for cause;(1)Among all employees of the Company's Denver store who areengaged in the handling and selling of shoes and findings, includingregular extra employees, but excluding temporary extra employees,supervisors, buyers, and assistant buyers, to -determine whether ornot they desire to be represented by Retail Clerks InternationalProtective Association, Retail Shoe Salesmen, Local Union No. 420,affiliated with the American Federation of Labor, for the purposesof collective bargaining;,(2)Among all employees of the Company's Denver store andwarehouse, including regular extra employees and night watchmen,but excluding employees engaged in the handling and selling ofshoes and findings, temporary extra employees, executives, super-visors, buyers,' assistant buyers, floor managers, contract manager,employees of leased departments, nurse, radio repairmen, washing-machine repairmen, engineer and maintenance employees, carpentersand painters, tailors, seamstresses, and furriers, to determine whetheror not they desire to be represented by Retail Clerks InternationalProtective Association, Retail Textile Clerks, Local Union No. 454,affiliated with the American Federation of Labor, for the purposesof collective bargaining.CHAIRMAN MILus took no part in the consideration of the aboveDecision and Direction of Elections.